Case 17-14976-amc         Doc 84    Filed 06/08/20 Entered 06/08/20 15:32:24            Desc Main
                                    Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                         :      Chapter 13
         Kimberly M. Pendleton                 :
                        Debtor                 :      Bankruptcy No. 17-14976JKF


DEBTOR’S MOTION TO ABATE PLAN PAYMENTS AND MODIFY PLAN.

         Debtor hereby requests the Court to approve Debtor’s Motion to Abate Plan payments
and modify the confirmed plan.      In support thereof, Debtor avers as follows:
         1. Debtor filed for protection under the bankruptcy code on July 24, 2017, bearing case
number, 17-14976JKF.
         2. The Chapter 13 Plan was approved by the Court on April 4, 2018.
         3. Debtor currently works for Social Security and did not work from March 16, 2020
through May 15, 2020 as a result of the virus.
                a. Debtor tested positive for COVID-19 or the Cornavirus and was quarantined
                     from returning to work from March 16, 2020 through April 30, 2020.
                b. Debtor’s son tested positive for COVID-19 or the Cornavirus and was
                     quarantined an extra 14 days.
         4. Debtor is requesting the Court to extend the length of the Bankruptcy from sixty (60)
months to eighty-four months (84) as a result of the CARES ACT.
         5. Debtor is also requesting the Court to capitalize his arrears into the remaining months
of his bankruptcy.
         6. Creditors will be receiving about the same or slightly more under the Modified Plan
as they did under the plan that was confirmed by the Court. See Exhibit A.
         WHEREFORE, Debtor respectfully requests the Court to enter an order adding in the
post-petition arrears into the plan and confirm the proposed Modified Plan.
June 8, 2020

/s/ Mitchell Lee Chambers, Esq.
LAW OFFICES OF MITCHELL LEE CHAMBERS
602 LITTLE GLOUCESTER ROAD, SUITE 5
BLACKWOOD, NJ 08012
PHONE: (856) 302-1778
